Case 1:19-cr-00437-KWR Document 38 Filed 09/06/19 Page 1 of 2

J

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
vs. Cr. No.: 19-00437-JB
PATRICK YVELLOWHBAIR,
Defendant.

ORDER FOR COMPETENCY EVALUATION

‘THIS MATTER is before the Court on the government’s unopposed Motion for
Competency Evaluation (Doc. 34). The Court being fully advised of the circumstances, finds
that the Motion is well-taken and should be granted.

IT IS THEREFORE ORDERED that Dr. Julie M. Brovko, Ph.D. is appointed to
evaluate the competency of the defendant, Patrick Yellowhair, pursuant to 18 U.S.C. §§ 4241
and 4247(b). After conducting the evaluation, Dr. Brovko shall prepare a sealed report in
accordance with 18 U.S.C. § 4247(b) and (c). The report shall be submitted to the Court with
copies provided to counsel for the defendant and counsel for the government. The report shall
address the factors relevant to a determination of competency set forth in 18 U.S.C. § 4247(c),
including, but not limited to: (1) the defendant’s ability to understand the nature and
consequénces of the proceedings against him; and (2) the defendant’s ability to assist properly in
his defense.

IT IS FURTHER ORDERED that the cost of the evaluation and Dr. Brovko’s hearing

testimony, if necessary, shall be paid by the Department of Justice through the U.S. Attorney’s

office.

 

 
Case 1:19-cr-00437-KWR Document 38 Filed 09/06/19 Page 2 of 2

   

Q)2.le\ (4

period of time from the entry of this order until the entry of an order resolving the question of

defendants competency is excluded for purposes of calculating defendant’s speedy trial rights.

A Wie 6, ous

dd States District Ridge

So Ordered this Ro day of August, 2019.

  
 
 
 

Submitted by:
Allison C, Jaros, Assistant U.S. Attorney

Approved by:
Amanda R. Lavin, Counsel for Defendant

 

 

 

 

 

 
